DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 38 – 41 are objected to because of the following informalities: 
it is suggested the phrases “selecting the masterbatch” in line 2 and “in the method” in line 3 of Claims 38 – 40 be deleted, as these phrases do not appear necessary to further the define the claims; and
it is suggested that the second to last paragraph of Claim 41 (beginning with “the method comprising:”) be relocated to appear before the preamble;
it is suggested that word “selecting” be replaced with, for example, the word “providing” in both instances in Claim 41; and
it is suggested the final line of Claim 41 be amended to recite formation of melt-processed pellets.

Applicant is advised that should Claim 36 be found allowable, Claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Additionally, Claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33 - 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 33 sets forth the formulation is a masterbatch.  However, in polymer processing, masterbatches are concentrated mixtures which are subsequently combined with additional compounds, e.g. additional polymers.  This is evidenced in Paragraph 0055 - 0056 of the PG-PUB of the instant application, in which a second embodiment of the disclosed method is described in which contacting the thermoplastic polymer with the recited formulation to form a mixture and then subjecting this mixture to a temperature greater than 300°C.  
There is a lack of antecedent basis for “said thermoplastic polymer to be foamed” recited in Claims 34 and 38 – 40.  This recitation in Claim 34 could presumably refer to the thermoplastic polymer of the formulation (in which case the recited limitation that the thermoplastic polymer to be foamed is fluoropolymer is not further limiting).  However, as Claims 38 – 40 are written, the thermoplastic polymer to be foamed appears to be a distinct polymer from that included in the masterbatch.  For the purposes of further 
As written, it is unclear how the formulation in Claim 41 which is set forth as a masterbatch comprising a thermoplastic polymer, an oxalate compound, and a nucleator and which in the form of the melt-processed pellets is formed from the method recited in the last two paragraphs in the claims.  The recited methods steps do not set forth providing a nucleator or a step of preparing pellets.  For the purposes of examination, it will be presumed that a nucleator is also provided with said oxalate compound and said thermoplastic polymer to form a mixture.  The claim will also be interpreted as setting forth treating the mixture in a melt-processing apparatus to form melt-processed pellets.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 33, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over JPS61171743 (A) to Namba et al. in view of US 4,877,815 to Buckmaster et al. and GB 1 320 163 to Moore et al., as evidenced by US 2017/0105800 to Prakash et al., US 2020/0385553 to Galasso, US 8,889,046 to Kuczynski et al., the Safety Data Sheet for Sodium Oxalate from MP Biomedicals, and “Manganese Prices and Manganese Price Charts” from Investmine.  For the purposes of examination, citations for Namba et al. are taken from the English-language translation of the document provided during prosecution of the parent application (U.S. Application No. 14/891,056).
Regarding Claims 33 and 34.  Namba et al. teaches a method of manufacturing a fluororesin foam (Page 1, Lines 24 – 25).  The fluororesin may be, for example, a chlorotrifluoroethylene polymer (see paragraph immediately following “Object of the Invention”); Prakash et al. provides evidence that chlorotrifluoroethylene polymers are thermoplastic polymers.  The method of Namba et al. is then reasonably considered a method of preparing a foamed thermoplastic polymer.  The method comprises subjecting a formulation to extrusion temperatures greater than 300°C (Table 2).
The formulation comprises 100 parts by weight fluororesin/thermoplastic polymer; preferably 0.05 to 10 parts by weight polycarbonyloxy compound; 0.01 to 10 parts by weight foam nucleating agent; and 0.005 to 5 parts by weight metal compound 
Namba et al. is silent with respect to the melt processing temperature of the fluororesin.  However, as indicated above, Namba et al. teaches subjecting the disclosed formulations to temperatures above 300°C (Table 2).  Galasso also provides evidence that extruders are melt processing equipment (Paragraph 033).  As the fluororesin in Namba et al. is processed in melt processing equipment at temperatures above 300°C, the fluororesin would be expected to have a melt processing temperature above 250°C.
Namba et al. teaches the blend/formulation may be in the form of pellets which are subsequently extruded (Page 5, Line 36 – Page 6, Line 1) though it is noted in the inventive example that the pellets obtained do not comprises the polycarbonyloxy (oxalate) compound.  However, Buckmaster et al. teaches the concept of blending chemical blowing agents and nucleating agents with polymer powder and then extruding this blend into pellets at a temperature low enough to avoid premature decomposition of the blowing agent (Column 4, Lines 54 – 58).  Namba et al. and Buckmaster et al. are analogous art as they are form the same 
With respect to the particular oxalate compound used, Namba et al. teaches the oxalate compound may be, for example, a sodium or potassium salt but also states the invention is not limited to these examples (Page 4, Lines 4 - 21).  Namba et al. therefore does not appear to particularly limit the salt of oxalic acid used.  Furthermore, Moore et al. also teaches metal salts of carboxylic acids as blowing agents for thermoplastic polymer compositions.  Moore et al. teaches manganese as an alternative to sodium as the metal for the preparation of these salts (Page 2, Lines 5 - 10).  Namba et al. and Moore et al. are analogous art as they are concerned with the same field of 
Regarding Claim 36.  Namba et al. teaches the method of Claim 33 wherein the formulation is subjected to a maximum temperature of 340°C in Example 7 (Table 2).
Regarding Claim 37.  Namba et al. teaches the method of Claim 34 wherein the formulation is subjected to a maximum temperature of 340°C in Example 7 (Table 2).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over JPS61171743 (A) to Namba et al. in view of US 4,877,815 to Buckmaster et al. and GB 1 320 163 to Moore et al., as evidenced by US 2017/0105800 to Prakash et al., US 2020/0385553 to Galasso, US 8,889,046 to Kuczynski et al., the Safety Data Sheet for Sodium Oxalate from MP Biomedicals, and “Manganese Prices and Manganese Price Charts” from Investmine – as applied to Claims 33 and 34 above – and further in view of US 2009/0018225 to Gemmel et al.
Regarding Claim 35.  Namba et al. teaches the method of Claim 34 wherein the polymer used is a fluorine-contained/containing resin (Abstract), i.e. a fluoropolymer, but does not expressly teaches the fluoropolymer corresponds to a fluorinated ethylene propylene copolymer (FEP).  Namba et al. teaches the fluoropolymer may be, for example, a chlorotrifluorethylene copolymer (see first paragraph on page 2 of the specification).  However, Gemmel et al. also teaches fluorinated ethylene propylene copolymers and chlorotrifluorethylene copolymers as functional equivalents in the preparation of foamed polymers (Paragraph 18).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute a fluorinated ethylene propylene copolymer for the chlorotrifluorethylene copolymer of Namba et al.  The motivation would have been that it is obvious to substitute equivalents known for the same purpose. (MPEP 2144.06) Gemmel et al. shows that both ethylene propylene copolymers and chlorotrifluorethylene copolymers .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over JPS61171743 (A) to Namba et al. in view of US 4,877,815 to Buckmaster et al. and GB 1 320 163 to Moore et al., as evidenced by US 2017/0105800 to Prakash et al., US 2020/0385553 to Galasso, US 8,889,046 to Kuczynski et al., the Safety Data Sheet for Sodium Oxalate from MP Biomedicals, and “Manganese Prices and Manganese Price Charts” from Investmine.  For the purposes of examination, citations for Namba et al. are taken from the English-language translation of the document provided during prosecution of the parent application (U.S. Application No. 14/891,056).
Regarding Claim 41.  Namba et al. teaches a method of making a formulation comprising a fluororesin (Page 1, Lines 24 – 25).  The fluororesin resin may be, for example, a chlorotrifluoroethylene polymer (see paragraph immediately following “Object of the Invention”); Prakash et al. provides evidence that chlorotrifluoroethylene polymers are thermoplastic polymers.  The method comprises providing 100 parts by weight fluororesin/thermoplastic polymer; preferably 0.05 to 10 parts by weight polycarbonyloxy compound; 0.01 to 10 parts by weight foam 
Namba et al. is silent with respect to the melt processing temperature of the fluororesin.  However, as indicated above, Namba et al. teaches subjecting the disclosed formulations to temperatures above 300°C (Table 2).  Galasso also provides evidence that extruders are melt processing equipment (Paragraph 033).  As the fluororesin in Namba et al. is processed in melt processing equipment at temperatures above 300°C, the fluororesin would be expected to have a melt processing temperature above 250°C.
Namba et al. teaches the blend/formulation may be in the form of pellets which are subsequently extruded (Page 5, Line 36 – Page 6, Line 1) though it is noted in the inventive example that the pellets obtained do not comprises the polycarbonyloxy (oxalate) compound.  However, Buckmaster et al. teaches the concept of blending chemical blowing agents and nucleating agents with polymer powder and then extruding this blend into pellets at a temperature low enough to avoid premature decomposition of the blowing agent (Column 4, Lines 54 – 
With respect to the particular oxalate compound used, Namba et al. teaches the oxalate compound may be, for example, a sodium or potassium salt but also states the invention is not limited to these examples (Page 4, Lines 4 - 21).  Namba et al. therefore does not appear to particularly limit the salt of oxalic acid used.  Furthermore, Moore et al. also teaches metal salts of carboxylic acids as blowing agents for thermoplastic polymer compositions.  Moore et al. teaches manganese as an alternative to sodium as the metal for the preparation of these salts (Page 2, Lines 5 - 10).  Namba et al. and Moore et al. are analogous art as they are concerned with the same field of endeavor, namely formulations for foamed thermoplastic polymers comprising metal salts of carboxylic acids as blowing agents.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use manganese as the metal to prepare the metal salt of oxalic acid in Namba et al.  The metal salt would then correspond to manganese oxalate.  The motivation would have been that manganese oxalate has a higher decomposition temperature than sodium oxalate; Column 3, Lines 50 – 52 of Kuczynski et al. provides evidence that manganese oxalate has a decomposition temperature of about 275°C, while MP Biomedicals provides evidence that the decomposition temperature of sodium oxalate is 250°C (Page 4).  Manganese oxalate would therefore be suitable and/or desirable when polymers having higher melting points which are closer to the decomposition temperature of manganese oxalate are used.  Manganese would also be a desirable option over a number of the other metals (e.g. copper, nickel, and cobalt) disclosed as suitable by Moore et al.; Investmine provides evidence that manganese is less expensive than a number of these choices (see chart labeled "Steel Raw Material Prices" on page 1).

Allowable Subject Matter
Claims 38 – 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest the instantly claimed method of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  All of the cited references which are not presently applied were cited during prosecution of the parent application (U.S. Application No. 14/891,056).

	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768